McMILLAN, Judge.
The appellant was charged in a two-count complaint with DUI, in violation of § 32-5A-191(a)(l) and (2), Code of Alabama (1975), as adopted by the City of Auburn. Prior to trial, the State elected to proceed under subsection (2) of the DUI statute and moved to dismiss the remaining count of the complaint. Thereafter, the appellant was found guilty as charged in a jury trial and was sentenced to six months’ in jail and fined $1,000.00. The appellant’s driver’s license was also suspended for three years.
*1337The appellant’s trial occurred in January 1989, prior to our Supreme Court’s decision in Ex parte Buckner, 549 So.2d 451 (Ala.1989), and this Court’s opinion in Pitts v. City of Auburn, 552 So.2d 184 (Ala.Cr.App.1989). The appellee acknowledges that several of the issues raised in the case sub judice were decided adversely in Buckner, supra, and Pitts, supra, and therefore requests that this case be remanded for a new trial. It is therefore the opinion of this Court that the judgment of the trial court is due to be reversed and this cause remanded for a new trial.
REVERSED AND REMANDED.
All the Judges concur.